Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	Claims 16-34 are presented for examination.

Claim Objections
2.	Claims 16, 23, and 29-34 are objected to because of the following informalities:  
In particular, Claim 16 and 29 recite the limitation “modes of mobility and modes of mobility in a motorized vehicle” which would be better as “modes of mobility in a motorized vehicle”. 
As per Claim 23, it recites the limitation “so that the user can access regulated areas or parking places” which includes a language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.
As per Claim 29-34, they are directed to a method which fails to further limit the independent claim 16 which is a "system".
Appropriate correction is required.

Specification
3.	The abstract of the disclosure is objected to because the phrase “which detects modes of mobility and modes of mobility in a motorized vehicle and style of driving;” in line 3-4 .  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 16-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “means for measuring” (Claim 16 and 18-19), “means for calculating” (Claim 16 and 20), “means for exploiting” (Claim 16 and 21), “means for communicating” (Claim 17 and 21), “means for displaying” (Claim 17), and “means for identifying” (Claim 17) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In particular, no association between the structure and the function can be found in the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

5. 	Claims 18-19 and  24-28 and are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In particular, Claims 18 and 19 are duplicate of each other while Claims 24 and 25 are duplicate of each other. Further Claims 26-28 are duplicate of each other. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 16-20 and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Duddle et al. (US 20110106370 A1), and in view of Fletcher et al. (US 20150206166 A1).
As per Claim 16, Duddle et al. teaches a system for the dynamic determination of environmental footprint linked to overall mobility of a user (Fig. 1), comprising: 
a) means for measuring a trip made by using … application which detects modes of mobility and modes of mobility in a motorized vehicle ([0108]-[0109], [0141]) as well as a style of driving ([0110]); 
b) means for calculating a pollution footprint of the user ([0071]), which accounts for the real usage and global and local pollutants emitted during a given time interval in the form of one of a calculation server or onboard electronics in one of a control unit or in a vehicle connected by wireless communication ([0026], [0080]-[0082], [0109], [0221]-[0223]) and; 

Duddle et al. fails to teach explicitly using a smart phone.
Fletcher et al. teaches using a smart phone ([0017], [0198], [0212], [0228], [0242]).
Duddle et al. and Fletcher al. are analogous art because they are both related to a trip monitoring system.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Fletcher et al. into Duddle et al.’s invention to obtain the invention as specified in Claim 16.  In particular, Fletcher et al. teaches an accurate GPS-reliant system with software application on a GPS-enabled smartphone that enables the user to track/ calculate the distance and time he or she traveled ([0017], [0212], [0228]) and that enables the user to receive real-time data usefully including altitude ([0241]-[0242]) to track travel events.

As per Claim 17, Duddle et al. teaches wherein the connected object comprises at least: 
a) means for displaying the environmental footprint (Fig. 24, [0110], [0217], [0225]); 
b) means for communicating with the smart phone, the server ([0109]) and the road infrastructure; 
c) means for identifying the vehicle ([0229]-[0230]); and 
d) an energy storage and energy supply.



As per Claim 20, Duddle et al. teaches wherein the means for calculating the pollution footprint use an onboard physical sensor for individual local pollutants ([0060], [0078]).

As per Claims 26-28, Duddle et al. teaches wherein the at least one connected object is integrated into a smart phone, a wirelessly connected control unit ([0109]), a wirelessly connected vehicle ([0109]) or a wirelessly connected wristwatch.

As per Claim 29, Duddle et al. teaches a method for dynamic determination of an environmental footprint linked to the mobility of a user using a system as claimed in claim 16 comprising the steps of: 
a) measuring the trip made by the user by use … application detecting modes of mobility and modes of mobility in a motorized vehicle  ([0108]-[0109], [0141]), and a style of driving ([0110]); 
b) calculating the pollution footprint of the user for a time interval accounting for real usage and global and local pollutants emitted during the time interval ([0026], [0071], [0080]-[0082], [0109], [0221]-[0223]); and 
c) displaying the environmental footprint linked to the mobility of the user and information regarding the user and the administrative authorities by a mobile connection or a wireless connection (Fig. 24, [0217], [0225], [0109]).

Fletcher et al. teaches use of a smart phone ([0017], [0198], [0212], [0228], [0242]).

7.	Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Duddle et al. (US 20110106370 A1) in view of Fletcher et al. (US 20150206166 A1), and further in view of Zafiroglu et al. (US 20160283963 A1).
Duddle et al. as modified by Fletcher et al. teaches most all the instant invention as applied to claims 16-20 and 26-29 above.
As per Claim 21, Duddle et al. as modified by Fletcher et al. fails to teach explicitly wherein the means for exploiting the pollution footprint includes means for communicating with a road infrastructure of the trip. 
Zafiroglu et al. teaches means for communicating with a road infrastructure of the trip ([0013]).
As per Claim 22, Duddle et al. as modified by Fletcher et al. fails to teach explicitly wherein the connected object is a sticker which changes according to time. 
Zafiroglu et al. teaches wherein the connected object is a sticker which changes according to time ([0013]). 
As per Claim 23, Duddle et al. as modified by Fletcher et al. fails to teach explicitly wherein the sticker communicates the environmental footprint directly to the road infrastructure so that the user can access regulated areas or parking places.
Zafiroglu et al. teaches wherein the sticker communicates the environmental footprint directly to the road infrastructure so that the user can access regulated areas or parking places ([0013]).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Zafiroglu et al. into Duddle et al. and Fletcher et al.’s invention to obtain the invention as specified in Claim 21.  In particular, Fletcher et al. teaches an accurate GPS-reliant system with software application on a GPS-enabled smartphone that enables the user to track/ calculate the distance and time he or she traveled ([0017], [0212], [0228]) and that enables the user to receive real-time data usefully including altitude ([0241]-[0242]) to track travel events. Further Zafiroglu et al. teaches in-vehicle information system (IVIS) or the mobile device that may transmit a wireless signal to HOV lane tolls, highway or road infrastructure, or to a parking infrastructure to verify privileged access, and that enables a government-certified " digital sticker" to become active on the vehicle and may temporarily link the license plate of the vehicle that the driver is currently driving to certain access privileges which is useful when the driver has left the vehicle (e.g., left the vehicle in a parking space during work) ([0013]).

8.	Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Duddle et al. (US 20110106370 A1) in view of Fletcher et al. (US 20150206166 A1) and Zafiroglu et al. (US 20160283963 A1), further in view of  Pomeroy et al. (US 20160086166 A1).
Duddle et al. as modified by Fletcher et al. teaches most all the instant invention as applied to claims 16-20 and 26-29 above.

As per Claims 24-25, Duddle et al. as modified by Fletcher et al. and Zafiroglu et al. fails to teach explicitly wherein the sticker displays the environmental footprint of the user, by use of one of a color coding or an indicator. 
Pomeroy et al. teaches wherein the sticker displays the environmental footprint of the user, by use of one of a color coding or an indicator ([0268], [0289]). 
Duddle et al., Fletcher al., Zafiroglu et al. and Pomeroy et al. are analogous art because they are all related to a computing system.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Pomeroy et al. into Duddle et al., Fletcher et al. and Zafiroglu et al.’s invention to obtain the invention as specified in Claims 24-25.  In particular, Fletcher et al. teaches an accurate GPS-reliant system with software application on a GPS-enabled smartphone that enables the user to track/ calculate the distance and time he or she traveled ([0017], [0212], [0228]) and that enables the user to receive real-time data usefully including altitude ([0241]-[0242]) to track travel events. Further Zafiroglu et al. teaches in-vehicle information system (IVIS) or the mobile device that may transmit a wireless signal to HOV lane tolls, highway or road infrastructure, or to a parking infrastructure to verify privileged access, and that enables a government-certified " digital sticker" to become active on the vehicle and may temporarily link the license plate of the vehicle that the driver is currently driving to certain access privileges which is useful when the driver has left the vehicle (e.g., left the vehicle in a parking space .

9.	Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Duddle et al. (US 20110106370 A1) in view of Fletcher et al. (US 20150206166 A1), and further in view of Barth et al. (“The Development of a Comprehensive Modal Emissions Model”).
Duddle et al. as modified by Fletcher et al. teaches most all the instant invention as applied to claims 16-20 and 26-29 above.
As per Claim31, Duddle et al. as modified by Fletcher et al. teaches in which, for calculation of the pollution footprint,… by carrying out steps of: 
a) measuring position (Duddle et al.: [0068]), altitude (Fletcher et al.: [0241]) and speed of the vehicle by use of at least one of a tracking system (Duddle et al.: [0060]) and a mobile phone (Fletcher et al.: [0241]).
Duddle et al. as modified by Fletcher et al. fails to teach explicitly in which, for calculation of the pollution footprint, pollution emissions linked to a motorized vehicle employed by the user are calculated by acquiring at least one macroscopic parameter relating to design of the vehicle by construction for the vehicle: 
i) a model of the vehicle linking at least one of the position, altitude and speed of the vehicle to torque and speed of an engine of the vehicle by at least one macroscopic parameter; 
ii) a model of the engine linking the torque and the speed of the engine to pollution emissions in the exhaust from the engine by use of at least one macroscopic parameter; and 

by carrying out steps of: 
… 
b) determining the torque and speed of the engine by use of the vehicle model and the measurements; 
c) determining the pollution emissions in the exhaust from the engine by use of a model of the engine and torque and the speed of the engine; and 
d) determining pollution emissions from the vehicle by use of the model of the post-treatment system and the pollution emissions in the exhaust from the engine.
Barth et al. teaches n which, for calculation of the pollution footprint, pollution emissions linked to a motorized vehicle employed by the user are calculated by acquiring at least one macroscopic parameter relating to design of the vehicle by construction for the vehicle (Table 4.2 on Page 144): 
i) a model of the vehicle linking at least one of the position, altitude and speed of the vehicle to torque and speed of an engine of the vehicle by at least one macroscopic parameter (Figure 4.1 on Page 120, section 4.2-4.5 “Engine power demand module”, “Drivetrain Efficiency modeling” “Engine speed module”); 
ii) a model of the engine linking the torque and the speed of the engine to pollution emissions in the exhaust from the engine by use of at least one macroscopic parameter (Figure 4.1 on Page 120, section 4.6 “engine-out emissions module” on Page 131-135); and 

by carrying out steps of: 
… 
b) determining the torque and speed of the engine by use of the vehicle model and the measurements Figure 4.1 on Page 120, section 4.2-4.5 “Engine power demand module”, “Drivetrain Efficiency modeling” “Engine speed module”); 
c) determining the pollution emissions in the exhaust from the engine by use of a model of the engine and torque and the speed of the engine Figure 4.1 on Page 120, (Figure 4.1 on Page 120, section 4.6 “engine-out emissions module” on Page 131-135); and 
d) determining pollution emissions from the vehicle by use of the model of the post-treatment system and the pollution emissions in the exhaust from the engine  (Figure 4.1 on Page 120, section 4.7 “engine-out emissions module” on Page 136-139).
Duddle et al., Fletcher al., and Barth et al. are analogous art because they are all related to a trip monitoring system.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Barth et al. into Duddle et al. and Fletcher et al.’s invention to obtain the invention as specified in Claim 31 to develop an accurate pollution emission model (Barth et al.: Abstract).  In particular, Fletcher et al. teaches an accurate GPS-reliant system with software . 

10.	Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Duddle et al. (US 20110106370 A1) in view of Fletcher et al. (US 20150206166 A1), and further in view of Jin et al. (US 20180060204 A1).
Duddle et al. as modified by Fletcher et al. teaches most all the instant invention as applied to claims 16-20 and 26-29 above.
As per Claim 32, Duddle et al. as modified by Fletcher et al. fails to teach explicitly wherein initially, a pollution footprint is calculated for each route j, then a mean pollution footprint is calculated for the series of n routes travelled over the time interval, comprising routes traversed in modes of mobility, with j being a whole number from varying 1 to n.
Jin et al. teaches wherein initially, a pollution footprint is calculated for each route j, then a mean pollution footprint is calculated for the series of n routes travelled over the time interval, comprising routes traversed in modes of mobility, with j being a whole number from varying 1 to n ([0033]).
Duddle et al., Fletcher al., and Jin et al. are analogous art because they are all related to a trip monitoring system.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Jin et al. into Duddle et al. and Fletcher et al.’s invention to obtain the .

11.	Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Duddle et al. (US 20110106370 A1) in view of Fletcher et al. (US 20150206166 A1), and further in view of Waltniel (US 20160203435 A1).
Duddle et al. as modified by Fletcher et al. teaches most all the instant invention as applied to claims 16-20 and 26-29 above.
As per Claim 34, Duddle et al. as modified by Fletcher et al. teaches wherein the global pollutants are selected from carbon dioxide and greenhouse gases (Duddle et al. : [0026])
Duddle et al. as modified by Fletcher et al. fails to teach explicitly the local pollutants are selected from oxides of nitrogen, carbon monoxide, fine particles, unburned hydrocarbons and sulphur dioxide.
Waltniel teaches the local pollutants are selected from oxides of nitrogen, carbon monoxide, fine particles, unburned hydrocarbons and sulphur dioxide ([0065]-[0067] “carbon monoxide, nitrogen oxides, hydrocarbons, particulate, and other pollutants.”).
Duddle et al., Fletcher al., and Waltniel are analogous art because they are all related to a trip monitoring system.
.

Allowable Subject Matter
12.	Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Allowable subject matter is (Claim 30) “aggregating all of pollution emissions linked to local and global pollutants in a single benchmark, the benchmark being a weighted sum of the emissions for each pollutant under consideration in grams per kilometer,”

Conclusion
13.  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Boskovic (US 20120290652 A1) discloses pollution emissions being under consideration in grams per kilometer. 
Barth et al. (“Integrating a Comprehensive Modal Emissions Model into ATMIS Transportation Modeling Frameworks”) discloses a pollution emission model with vehicle design and operation parameters.
Ezeah et al. (“A Critical Review Of The Effectiveness Of Low Emission Zones (LEZ) As A Strategy For The Management Of Air Quality In Major European Cities”) discloses pollution emissions being under consideration in grams per kilometer and coefficients of benchmark being selected as a function of impact on health and environment.
Bos (US 20090069999 A1) discloses a system for monitoring and processing the emissions footprint of vehicles from onboard data sources and the computation of an emissions value from the vehicle data.
Londergan et al. (US 20140039988 A1)  discloses a system for providing an environmental score based on the pollution behavior of the vehicle.
Gupta (US 20190057558 A1) discloses a vehicle tracker method for monitoring vehicle's activity and determining driving style of the driver.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EUNHEE KIM
Primary Examiner
Art Unit 2146



/EUNHEE KIM/            Primary Examiner, Art Unit 2146